DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 5/3/2022.
Claims 1-20 are subject to examination.
The claim amendments and applicant’s arguments have been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. U.S. Patent Publication # 2020/0202319 (hereinafter Forutanpour) in view of Bowles et al. U.S. Patent Publication # 2016/0284019 (hereinafter Bowles) further in view of Reuveni et al. U.S. Patent Publication # 2021/0209536 (hereinafter Reuveni)
With respect to claim 1, Forutanpour teaches a method comprising connecting a user, operating a kiosk, and a service specialist, operating a service specialist station, such that the service specialist is capable of supporting the user in servicing an electronic device from a remote location, the method comprising: 
- engaging a portion of the kiosk (i.e. kiosk portion configured for use by a user or customer to sell or recycle or buy mobile phone or other consumer electronic device) (Paragraph 25);
- establishing a two-way communication connection between the kiosk (i.e. kiosk) and the service specialist station (i.e. retail specialist or kiosk assistant, wherein the kiosk makes the user an offer for their old phone and might suggest a new iPhone), thereby allowing the user and the service specialist to interact in real time (Paragraph 25, 57-58, 59-60).  Examiner would like to point out that the claim language does not state service specialist is a human or an operator, hence service specialist can be automated kiosk system/kiosk assistant.
allowing the service specialist to inspect the electronic device (i.e. mobile phone placed in the inspection area for visual inspection) (Paragraph 31); determining a service the electronic device needs  based on the results of the service specialists inspection (i.e. based on the visual an electronic analysis of the mobile phone, determine whether evaluation is sufficient of pricing the mobile phone and provides the user with price) (Paragraph 35); and servicing the electronic device (i.e. mobile phone), wherein the service specialist guides the user through steps required for performing the determined service on the electronic device via step-by-step audio and visual instructions (i.e. if the user accepts the price, the user is prompted to place his or her identification in the ID scanner and provide a thumbprint via the fingerprint reader) (Paragraph 35).
Forutanpour teaches service specialist as kiosk automated system, but explicitly show service specialist as a human or operator.
Bowles teaches engaging a portion of the kiosk; establishing a two-way communication connection between the kiosk (i.e. kiosk) and the service specialist station (i.e. operator), thereby allowing the user and the service specialist to interact in real time (Paragraph 101); allowing the service specialist to inspect the electronic device (Paragraph 49, 101); determining a service the electronic device needs  based on the results of the service specialists inspection (i.e. based on the analysis, provide an offer to sell the phone and/or recycle the mobile phone)  (Paragraph 49, 101, 116-117); and servicing the device (i.e. mobile phone), wherein the service specialist guides the user through steps required for performing the determined service on the electronic device via step-by-step instructions (i.e. user interface/touch screen display provides functions on the recycling kiosk) (Paragraph 101,116-117, 120-123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bowles’s teaching in Forutanpour’s teaching to come up with having service specialist as a human or operator. The motivation for doing so would be so the remote operator provides human interaction for an end-user attempting to recycle the electronic device (Paragraph 101)
Forutanpour and Bowles does not explicitly teach visual communication connection, placing the user in a virtual waiting room after the user engages a portion of the kiosk, notifying the service specialist that the user is in the virtual waiting room.
Reuveni teaches placing the user in a virtual waiting room after the user engages a portion of the kiosk (i.e. after entering a virtual queue and before receiving service or session with an agent, a person may be put on hold or enter a virtual waiting room) (Paragraph 53), establishing a two-way audio and visual communication connection between the kiosk and the service specialist station thereby allowing the user and the service specialist located at the remote location to interact in real time (i.e. customer is called from virtual queue, customer accepts to join the video call, the video call screen would pop up or start on the agent’s screen) (i.e. video chat/conference)(Paragraph 20, 52, 81-82), wherein the service specialist is a human operator (i.e. agent can be a doctor in another city) (Paragraph 17); notifying the service specialist that the user is in the virtual waiting room (i.e. agent or service provider may use terminal to interact with queuing system to remove the customer from the queue, signal that the agent is done servicing a customer and/or is ready for the next customer) (Paragraph 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reuveni’s teaching in Forutanpour’s and Bowles’s teaching to come up with placing the user in virtual waiting room after user engages a portion of the kiosk and notifying the service specialist that the user is in the virtual waiting room.  The motivation for doing so would be so the user does not have wait long in the waiting room, thereby the next available agent can assist the user, thereby reducing user’s waiting time.
With respect to claim 2, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Forutanpour further teaches wherein the determined service is repairing the electronic device (i.e. reconditioning, repair) (Paragraph 22)
With respect to claim 3, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Forutanpour further teaches wherein the determined service is replacing the electronic device (i.e. transferring data from old mobile device to new mobile phone)(Paragraph 40)
With respect to claim 4, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Forutanpourfurther teaches further comprising: selecting a replacement device from a kiosk inventory (i.e. checking inventory of mobile available at the kiosks)(Paragraph 61); transferring stored data from the electronic device to the replacement device (i.e. transferring data from old mobile device to new mobile phone)(Paragraph 40), wherein the service specialist provides instructions in real-time to the user for transferring the stored data (i.e.  transferring data from old phone to new phone via kiosk data transfer compartment)(Paragraph 45-47); disposing the electronic device in a designated location indicated by the service specialist after the transfer of stored data is complete (i.e. disposing or recycling the electronic device) (Paragraph 28, 53, 91) ; disengaging the kiosk (i.e. routine ends after user is provided with the payment )(Paragraph 78)
With respect to claim 5, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Forutanpour further teaches wherein selecting the replacement device further comprises: reviewing an inventory of replacement devices stored within a vessel of the kiosk to determine which replacement device the user will obtain (i.e. determine if a desired make and model of phone is available)(Paragraph 61); instructing the user to remove the determined replacement device from the vessel (Paragraph 63); and allowing the user to remove the determined replacement device from the vessel (Paragraph 63).
With respect to claim 8, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Forutanpour further teaches wherein the disposed electronic devices are removed from the kiosk and recycled at an off-site location (i.e. shipping the mobile device, hence it is removed from the kiosk)(Paragraph 127, 129, 131)
With respect to claim 9, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Bowles further teaches wherein the service specialist inspects the electronic devices by at least one of visual inspection, computational analysis, and any combinations thereof (i.e. visual inspection )(Paragraph 49, 101)
With respect to claim 10, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Bowles further teaches wherein the service specialist supports the user in servicing the electronic device in real-time (i.e. providing human interaction for an end user attempting to recycle the electronic device)(Paragraph 101)
With respect to claim 11, Forutanpour and Bowles teaches the method of claim 1, but fails to further teach further comprising: wherein the service specialist accepts the appointment thereby activating a remaining portion of the kiosk.
Reuveni teaches wherein the service specialist accepts the appointment thereby activating a remaining portion of the kiosk (Paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reuveni’s teaching in Froutanpour and Bowles’s teaching to come up with placing the user in a virtual waiting room and notifying the specialist that the user is in the virtual waiting room thereby activating a remaining portion of the kiosk.  The motivation for doing so would be so the customer and agent may converse or communicate via video or another communication channel (Paragraph 82).
With respect to claim 12, Forutanpour teaches a kiosk capable of establishing a two-way communication connection with a service specialist station located at a remote location, the kiosk comprising:  16MW Docket No. 2078906-0001 an inspection area (Fig. 1 element 108)(Paragraph 27); a vessel (Fig. 10b) disposed adjacent to the inspection area (Fig. 10b)(Fig. 1 element 108) capable of storing a plurality of electronic devices (i.e. devices slide into a storage bin) (Paragraph 76); an imaging device (i.e. cameras and mirrors mounted) disposed proximal to a top surface of the inspection area capable of collecting data from the inspection area and transmitting the data to a service specialist real-time (i.e. collecting visual analysis and electrical inspection analysis (Paragraph 30-32); an interactive user interfacing device disposed proximal to the top surface of the inspection area capable of establishing a two-way audio-visual communication connection between a user and the service specialist in real-time (i.e. based on the visual an electronic analysis of the mobile phone, determine whether evaluation is sufficient of pricing the mobile phone and provides the user with price) (Paragraph 35); and a computing device disposed proximal to the inspection area inaccessible by the user, wherein the computing device is capable of analyzing software and electrical components of an electronic device (i.e. collecting visual, electrical and software analysis in the inspection area) (Paragraph 30-33, 34)
Forutanpour teaches service specialist as kiosk automated system, but explicitly show service specialist as a human or operator.
Bowles teaches service specialist as an operator (Paragraph 101) an imaging device (i.e. cameras) disposed proximal to a top surface of the inspection area (Fig. 1 element 106) capable of collecting data from the inspection area and transmitting the data to a service specialist real-time (i.e. receiving  visual analysis and electrical inspection analysis by the operator)(Paragraph 30-32); an interactive user interfacing device disposed proximal to the top surface of the inspection area capable of establishing a two-way communication connection between a user and the service specialist in real-time (i.e. remote operator provides human interaction for an end-user attempting to recycle the electronic device) (Paragraph 101); and a computing device disposed proximal to the inspection area inaccessible by the user, wherein the computing device is capable of analyzing software and electrical components of an electronic device (i.e. analyzing electrical analysis the determine if the mobile phone is capable of activation, maintain charge, performing correctly etc.)  (Paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bowles’s teaching in Forutanpour’s teaching to come up with having service specialist as a human or operator. The motivation for doing so would be so the remote operator provides human interaction for an end-user attempting to recycle the electronic device (Paragraph 101)
Forutanpour and Bowles does not explicitly teach visual communication connection.
Reuveni teaches establishing a two-way audio and visual communication connection between a user and the service specialist at the remote location (i.e. customer is called from virtual queue, customer accepts to join the video call, the video call screen would pop up or start on the agent’s screen) (i.e. video chat/conference)(Paragraph 20, 52, 81-82), wherein the service specialist is a human operator (i.e. agent can be a doctor in another city) (Paragraph 17, 81-82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reuveni’s teaching in Forutanpour’s and Bowles’s teaching to come up establishing two way audio-video communication between the user and the service specialist.  The motivation for doing so would be so the user does not have wait long in the waiting room, thereby the next available agent can assist the user, thereby reducing user’s waiting time.
With respect to claim 13, Forutanpour, Bowles and Reuveni teaches the kiosk of claim 12, but Forutanpour further teaches wherein the vessel further comprises: an outer body (i.e. collection bin)(Fig. 1 element lower portion of kiosk portion)(Paragraph 30); an inner body disposed within the outer body (i.e. collection bin)(Paragraph 30, 76); a plurality of apertures (i.e. chute/compartment) disposed within the inner body (i.e. angled binning plate), wherein each aperture is capable of physically supporting the electronic device disposed therein (i.e. binning plate for directing electronic devices from transparent plate into collection bin) (Paragraph 30, 35, 76) ; a door pivotally (i.e. door or chute) coupled to a portion of the outer body via an articulating joint (Paragraph 29-31, 76); a locking mechanism disposed within a portion of the door transversely from the articulating joint capable of controlling the users access to the electronic device disposed within the vessel (Paragraph 46-47).
With respect to claim 14, Forutanpour, Bowles and Reuveni teaches the kiosk of claim 12, but Bowles further teaches wherein the locking mechanism is remotely actuated by a service specialist operating the service specialist station (i.e. inspection area is controlled by the operator to analyze the phone)(Paragraph 49, 101, 125)
With respect to claim 15, Forutanpour, Bowles and Reuveni teaches the kiosk of claim 12, but Forutanpour further teaches further comprising an identification system in which each aperture is identified and distinguished from one another (Paragraph 29-31)(Fig. 1a)
With respect to claim 16, Forutanpour, Bowles and Reuveni teaches the kiosk of claim 12, but Forutanpour further teaches wherein the imaging device is capable of collecting and transmitting data selected from the group consisting of video data, visual data, audio data, and any combinations thereof (Paragraph 60, 70-71).
With respect to claim 17, Forutanpour, Bowles and Reuveni teaches the kiosk of claim 12, but Forutanpour further teaches wherein the plurality of electronic devices comprise at least one device selected from the group consisting of tablet computers, laptop computers, mobile devices, personal digital assistant devices, and any combinations thereof (Paragraph 31, 36)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. U.S. Patent Publication # 2020/0202319 (hereinafter Forutanpour) in view of Bowles et al. U.S. Patent Publication # 2016/0284019 (hereinafter Bowles) further in view of Reuveni in view of Moore et al. U.S. Patent Publication # 2011/0313937 (hereinafter Moore) 
With respect to claim 6, Forutanpour, Bowles and Reuveni teaches the method of claim 1, but Forutanpour further teaches the users access to the kiosk inventory via an electronically actuated locking mechanism disposed within the vessel (Paragraph 47), but does not explicitly teach service specialists controls the users access.  
Moore teaches wherein the service specialist controls the users access to the kiosk inventory via an electronically actuated locking mechanism disposed within the vessel (i.e. CSR guides customer C through rental transaction and provides with access to particular locked locker of the keysafe containing the key device fob)(Paragraph 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Moore’s teaching in Forutanpour, Bowles and Reuveni’s teaching to come up with having service specialist controls the user access to the kiosk inventory via an electronically actuated locking mechanism.  The motivation for doing so would be to prevent unauthorized access, thereby reducing the risk of mobile devices being stolen once they are sold in the kiosk system.
With respect to claim 7, Forutanpour, Bowles, Reuveni and Moore teaches the method of claim 1, but Moore further teaches wherein the electronically actuated locking mechanism is remotely actuated by the service specialist (i.e. CSR to submit instruction via transmission path to key safe to reprogram code reader to unlock the locker when it scans bar code)(Paragraph 30)
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. U.S. Patent Publication # 2016/0284019 (hereinafter Bowles) in view of Reuveni
With respect to claim 18,  Bowles teaches an interactive help desk system comprising: 
a kiosk comprising an inspection area (Fig. 14-16)(Paragraph 48, 111, 114) and operated by a user located at a first location (i.e. customer checks to see if the electronic device is supported for sale from a list on the screen of the kiosk)(Paragraph 120)  
-a service specialist station operated by a service specialist (Fig. 7 element “operator) located at a second location (Fig. 7), wherein the second location is remotely located from the first location (Fig. 6, 8)(Paragraph 101)
a network capable of communicably connecting the kiosk and the service specialist station (Paragraph 49, 100, 101, 109). Examiner would like to point out that in one embodiment, Bowles teaches having service specialist station (i.e. operator) communicating with the customer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement one embodiment of Bowles’s teaching in second embodiment of Bowles’s teaching to come up with having service specialist as a human or operator. The motivation for doing so would be so the remote operator provides human interaction for an end-user attempting to recycle the electronic device (Paragraph 101)
Bowles does not explicitly teach audibly and visually connect kiosk and the service specialist station.
Reuveni teaches a network configured to audibly and visually connect kiosk and the service specialist station (i.e. customer is called from virtual queue, customer accepts to join the video call, the video call screen would pop up or start on the agent’s screen) (i.e. video chat/conference)(Paragraph 20, 52, 81-82), wherein the service specialist is a human operator (i.e. agent can be a doctor in another city) (Paragraph 17, 81-82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reuveni’s teaching in Bowles’s teaching to come up establishing two way audio-video communication between the kiosk and the service specialist.  The motivation for doing so would be so the user does not have wait long in the waiting room, thereby the next available agent can assist the user, thereby reducing user’s waiting time.
With respect to claim 19, Bowles and Reuveni teaches the kiosk of claim 18, the interactive help desk system of claim 18, wherein the kiosk further comprises: a vessel disposed adjacent to the inspection area capable of storing a plurality of electronic devices (i.e. bin for storing electronic device)(Paragraph 105, 106), the vessel further comprising: an outer body (Fig. 11a element 555); an inner body disposed within the outer body (Fig. 11b); a plurality of apertures (i.e. opening/chute) disposed within the inner body (Paragraph 120), wherein each aperture is capable of physically supporting the electronic device disposed therein (Paragraph 106, 120); a door pivotally coupled to a portion of the outer body via an articulating joint (Paragraph 105, 106); a locking mechanism disposed within a portion of the door transversely from the articulating joint capable of controlling the users access to the electronic device disposed within the vessel (Paragraph 125); an imaging device disposed proximal to a top surface of the inspection area capable of collecting data from the inspection area and transmitting the data to a service specialist real-time (Paragraph 47, 101);  18MW Docket No. 2078906-0001 an interactive user interfacing device disposed proximal to the top surface of the inspection area capable of establishing a two-way communication connection between a user and the service specialist in real-time (Paragraph 101); and a computing device disposed proximal to the inspection area inaccessible by the user, wherein the computing device is capable of analyzing software and electrical components of an electronic device (Paragraph 125, 116, 49-50, 58-59 )
With respect to claim 20, Bowles and Reuveni teaches the kiosk of claim 18, wherein the service specialist station is capable of establishing two-way communication connection between the service specialist and the user in real-time (Paragraph 101)
Response to Arguments
Applicant's arguments filed on 5/3/2022 have been fully considered but they are not persuasive. 
A).  Applicant states Bowles does not teach “establishing a two-way audio and video visual communication connection between the kiosk and the service specialist station…to interact in real time”
With respect to remark A, Examiner would like to point out that Bowles teaches engaging a portion of the kiosk; establishing a two-way communication connection between the kiosk (i.e. kiosk) and the service specialist station (i.e. operator), thereby allowing the user and the service specialist to interact in real time (Paragraph 101); allowing the service specialist to inspect the electronic device (Paragraph 49, 101); determining a service the electronic device needs  based on the results of the service specialists inspection (i.e. based on the analysis, provide an offer to sell the phone and/or recycle the mobile phone)  (Paragraph 49, 101, 116-117); and servicing the device (i.e. mobile phone), wherein the service specialist guides the user through steps required for performing the determined service on the electronic device via step-by-step instructions (i.e. user interface/touch screen display provides functions on the recycling kiosk) (Paragraph 101,116-117, 120-123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bowles’s teaching in Forutanpour’s teaching to come up with having service specialist as a human or operator. The motivation for doing so would be so the remote operator provides human interaction for an end-user attempting to recycle the electronic device (Paragraph 101)
Forutanpour and Bowles does not explicitly teach visual communication connection, placing the user in a virtual waiting room after the user engages a portion of the kiosk, notifying the service specialist that the user is in the virtual waiting room.
Reuveni teaches placing the user in a virtual waiting room after the user engages a portion of the kiosk (i.e. after entering a virtual queue and before receiving service or session with an agent, a person may be put on hold or enter a virtual waiting room) (Paragraph 53), establishing a two-way audio and visual communication connection between the kiosk and the service specialist station thereby allowing the user and the service specialist located at the remote location to interact in real time (i.e. customer is called from virtual queue, customer accepts to join the video call, the video call screen would pop up or start on the agent’s screen) (i.e. video chat/conference)(Paragraph 20, 52, 81-82), wherein the service specialist is a human operator (i.e. agent can be a doctor in another city) (Paragraph 17); notifying the service specialist that the user is in the virtual waiting room (i.e. agent or service provider may use terminal to interact with queuing system to remove the customer from the queue, signal that the agent is done servicing a customer and/or is ready for the next customer) (Paragraph 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reuveni’s teaching in Forutanpour’s and Bowles’s teaching to come up with placing the user in virtual waiting room after user engages a portion of the kiosk and notifying the service specialist that the user is in the virtual waiting room.  The motivation for doing so would be so the user does not have wait long in the waiting room, thereby the next available agent can assist the user, thereby reducing user’s waiting time.
B).  Applicant states Forutanpour and Bowles does not teach “an interactive user interfacing disposed proximal….a two way audio and visual communication connection…wherein the service specialist is a human operation”.
With respect to remark B, Examiner would like to point out that Bowles teaches service specialist as an operator (Paragraph 101) an imaging device (i.e. cameras) disposed proximal to a top surface of the inspection area (Fig. 1 element 106) capable of collecting data from the inspection area and transmitting the data to a service specialist real-time (i.e. receiving  visual analysis and electrical inspection analysis by the operator)(Paragraph 30-32); an interactive user interfacing device disposed proximal to the top surface of the inspection area capable of establishing a two-way communication connection between a user and the service specialist in real-time (i.e. remote operator provides human interaction for an end-user attempting to recycle the electronic device) (Paragraph 101); and a computing device disposed proximal to the inspection area inaccessible by the user, wherein the computing device is capable of analyzing software and electrical components of an electronic device (i.e. analyzing electrical analysis the determine if the mobile phone is capable of activation, maintain charge, performing correctly etc.)  (Paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bowles’s teaching in Forutanpour’s teaching to come up with having service specialist as a human or operator. The motivation for doing so would be so the remote operator provides human interaction for an end-user attempting to recycle the electronic device (Paragraph 101)
Forutanpour and Bowles does not explicitly teach visual communication connection.
Reuveni teaches establishing a two-way audio and visual communication connection between a user and the service specialist at the remote location (i.e. customer is called from virtual queue, customer accepts to join the video call, the video call screen would pop up or start on the agent’s screen) (i.e. video chat/conference)(Paragraph 20, 52, 81-82), wherein the service specialist is a human operator (i.e. agent can be a doctor in another city) (Paragraph 17, 81-82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reuveni’s teaching in Forutanpour’s and Bowles’s teaching to come up establishing two way audio-video communication between the user and the service specialist.  The motivation for doing so would be so the user does not have wait long in the waiting room, thereby the next available agent can assist the user, thereby reducing user’s waiting time.
C).  Applicant states Bowles does not teach “a network configured to audibly and visually connect the kiosk and the service specialist station”.
With respect to remark C, Reuveni teaches a network configured to audibly and visually connect kiosk and the service specialist station (i.e. customer is called from virtual queue, customer accepts to join the video call, the video call screen would pop up or start on the agent’s screen) (i.e. video chat/conference)(Paragraph 20, 52, 81-82), wherein the service specialist is a human operator (i.e. agent can be a doctor in another city) (Paragraph 17, 81-82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reuveni’s teaching in Bowles’s teaching to come up establishing two way audio-video communication between the kiosk and the service specialist.  The motivation for doing so would be so the user does not have wait long in the waiting room, thereby the next available agent can assist the user, thereby reducing user’s waiting time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Forutanpour et al. U.S. Patent Publication # 2020/0258343 which teaches kiosk for evaluating and purchasing used electronic devices.
B).  Yen et al. U.S. Patent Publication # 2020/0184531 which teaches self serve kiosk, a ticketing station which may includes inventory with items such as mobile phones, accessories which the users can purchase via mobile applications at the kiosk.
C). Bowles et al. U.S. Patent Publication # 2013/0198144 which teaches method and system for removing and transferring data from recycled electronic device.
D).  Anelevitz et al. U.S. Patent Publication # 2009/0222318 which teaches about establishing two way audio-video session between customer using a kiosk and a person at a remote location.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453